TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00059-CV



    Roland D. Fortenberry, Jr., a/k/a Dale Fortenberry, Jr. and Kaye Ann Fortenberry,
                                        Appellants

                                               v.

                Gerald R. Cavanaugh, Jr. and Dianna Cavanaugh, Appellees


    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
            NO. 30599, HONORABLE PAUL DAVIS, JUDGE PRESIDING




                            MEMORANDUM OPINION


              The parties have filed a joint motion requesting that this appeal be dismissed. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Joint Motion

Filed: January 6, 2012